Citation Nr: 0212990	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of a left thigh scar, currently evaluated as 10 
percent disabling.  

(The issue of entitlement to service connection for a left 
knee/muscle disorder is 
being developed and will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from February 1947 to July 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left knee disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.  

The appellant was afforded a hearing before a hearing officer 
at the RO in April 2000.  A transcript of the hearing has 
been associated with the claims folder.  


FINDING OF FACT

There is a left thigh scar that is tender and painful.  



CONCLUSION OF LAW

A postoperative left thigh scar, residual of a hematoma of 
the femur, is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.119, 
Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that in March 1948, the 
appellant received a blow to the left lateral thigh area 
resulting in a hematoma during a boxing match in service.  He 
underwent an excision of the subperiosteal ossified hematoma 
of the left femur in May 1948.  

On VA examination in October 1999, the appellant reported a 
history of an excision of a hematoma during service.  He 
complained of pain at the site of the surgery.  There was a 
scar noted on the left lateral aspect of the leg, which 
measured 15 cm in length and 1 cm in width.  There was no 
tenderness or adherence noted.  The texture was soft.  There 
was no elevation or depression.  The color was pale.  There 
was no underlying tissue loss or disfigurement noted.  There 
was no limitation of function, ulceration, breakdown, 
inflammation, edema, keloid formation, or burns noted.  The 
diagnosis was scar, status post osteochondroma excision, left 
femur.  

By rating decision dated in January 2000, the RO established 
service connection for a left scar thigh as a residual of an 
excision of an ossified hematoma.  A 0 percent disability 
evaluation was assigned.  

Private treatment records from F. H. C., received in April 
2000 and dated from August 1986 to January 1999, note a scar 
on the left lateral leg.  An August 1986 record of treatment 
notes pain in the left leg.  X-ray examination disclosed 
calcification in the musculature.  There was tenderness of 
the leg.  

By rating decision dated in April 2000, the RO increased the 
evaluation for left thigh scar to 10 percent, retroactive to 
the date of the original claim.  

In his notice of disagreement, received in March 2002, the 
appellant indicated that he had pain, weakness, and a lack of 
mobility in the scar area on his left leg.  He stated that he 
had fallen in part, due to pain.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the January 2000 and April 2000 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the March 2000 
statement of the case and the June 2000 and May 2002 
supplemental statements of the case.  The Board concludes 
that the discussions in the January 2000 and April 2000 
rating decisions and in the statement and supplemental 
statements of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claim.  In addition, by letter dated in 
April 2002, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  By letter dated in August 2002, he 
was advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
while the appellant has indicated that there are additional 
records pertaining to a left knee disorder, there is no 
indication that the records would be relevant to the 
evaluation of a left leg scar.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim and did so in April 2000.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The appellant has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  However, insofar 
as the RO assigned a 10 percent disability evaluation for the 
entire period, the issue is whether an evaluation in excess 
of 10 percent is warranted at any time during the appeal 
period.  Based on the evidence, the Board concludes that the 
condition has not changed and that a uniform rating is 
warranted.

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  As the appellant's scar is not 
on his face, not due to burns, and not poorly nourished with 
ulceration, the most applicable codes are diagnostic codes 
7804 and 7805.  According to Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  Under 
Diagnostic Code 7805, other scars are to be rated on 
limitation of function of the part affected.

On VA examination in October 1999, the examiner specifically 
stated that there was no limitation of function in 
association with the left thigh scar.  Thus, an evaluation 
under diagnostic code 7805 is not warranted.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted.  The appellant's scar has been assigned a 10 
percent evaluation under 38 C.F.R. § 4.119, diagnostic code 
7804.  This is the maximum schedular evaluation for a scar 
under diagnostic code 7804.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating

At this time, many of the assertions on appeal relate to a 
left knee/muscle disability.  The Board is undertaking 
additional development on that issue; the reasons and bases 
in this decision pertain to the scar and postoperative 
residuals of the left femur hematoma.  The evidence 
establishes that there is some evidence of pain and 
tenderness.  However, there is no evidence of muscle loss or 
impairment of the femur.  The scar does not result in 
limitation of function, ulceration, breakdown, edema, or 
keloid formation.  Although the VA examiner noted that there 
had been an excision of an osteochondroma, the more probative 
records establish that there was an excision of an ossified 
or calcified hematoma.  (To this extent, the Board agrees 
with the appellant's February 2000 letter.)  To the extent 
that the appellant may have separate disability due to 
myositis ossificans, including decreased range of motion, 
such a determination requires additional development and, as 
noted above, the development is being undertaken.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that a left thigh scar has caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  The record reflects that the appellant is 
employed at a restaurant and works 14 hours per day.  









ORDER

An evaluation in excess of 10 percent for a left thigh scar 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

